DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "short pulses" in claim 1-23 is a relative term which renders the claim indefinite.  The term "short pulses" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of 
The Applicant does not specifically define the limits of the term “short pulses)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 , 9-12 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krause et al. (US 2012/0140809) hereinafter known as Krause, and further in view of Kawahara et al. (US 2011/0015931) hereinafter known as Kawahara.
With regards to claim 1, Krause discloses methods for determining the envelope of a modulated signal using high bandwidth and low bandwidth samples (Abstract)([0034] teaches that the signal may be aperiodic.), the method comprising:
receiving the input signal ([0065]; laser producing a modulated hybrid signal);
generating a periodic train of short pulses, the periodic train of short pulses having a repetition period corresponding to a repetition frequency ([0013][0071] teaches of using low bandwidth samplers/low speed sampling modules)   the repetition frequency being below a bandwidth of the input signal [0013] {“…the low bandwidth samples may be samples of the hybrid signal at a rate lower than a repetition rate of the modulated signal…”);
sampling the input signal temporally using the periodic train of short pulses to obtain a temporally sampled signal [0096], the temporally sampled signal comprising a plurality of sampled copies of the input signal, each sampled copy being spaced in function of the repetition frequency of the periodic train of short pulses [0096]-[0101];
delaying the temporally sampled signal based on the repetition period to obtain a delayed temporally sampled signal, the delayed temporally sampled signal comprising a plurality of delayed sampled copies [0078][0109];
Krause does not specifically disclose;

evaluating the delayed temporally sampled signal over consecutive time slots to obtain, for each consecutive time slot, a respective output signal, the respective output signal being in the time-frequency domain.
Kawahara discloses a periodic signal processing method, a periodic signal conversion method, and a periodic signal analysis method for analyzing an aperiodic component of a periodic signal [0001].
Krawahara discloses;
a spectral representation of a given delayed sampled copy being delayed in function of the repetition frequency [0098][0132]-[0135];
evaluating the delayed temporally sampled signal over consecutive time slots to obtain, for each consecutive time slot, a respective output signal, the respective output signal being in the time-frequency domain ([0130][0132]; time windows that divides a fundamental frequency (of the signal) in a temporal direction into fractions). 
It would have been obvious to one of ordinary skill within the art to modify the method of Krause with the teachings of Kawahara, and gain a method of evaluating the sampled and delayed spectral representation of the hybrid 

With regards to claim 2, Krause, in view of Kawahara, discloses the method of claim 1, wherein an intensity of the delayed temporally sampled signal is proportional to a time-frequency energy distribution of the input signal. (Krause; [0096])(Kawahara; [0152])

With regards to claim 9, Krause, in view of Kawahara, discloses the method of claim 1, wherein the sampling is executed by a temporal sampling unit (Krause; [0093]); wherein the evaluating is executed by a temporal evaluation unit (Kawahara; [0137]; fundamental component periodicity calculation circuit 51) ; and wherein the delaying is executed by a frequency dependent time delay unit (Krause; [0109]; two variable optical delay (VOD) lines).

With regards to claim 10, Krause, in view of Kawahara, discloses the method of claim 9, wherein the frequency dependent time delay unit is one of: a dispersion compensating fiber (DCF), and a chirped fiber Bragg grating. (Krause; [0078]) (Krause; [0109]; two variable optical delay (VOD) lines)(Kawahara; [0098])

With regards to claim 11, Krause discloses system for determining the envelope of a modulated signal using high bandwidth and low bandwidth samples of a hybrid signal (Abstract)([0034] teaches that the signal may be aperiodic.), the system comprising:
a pulse source ([0065]; laser producing a modulated hybrid signal) operable to generate a periodic train of short pulses, the periodic train of short pulses having a repetition period corresponding to a repetition frequency ([0013][0071] teaches of using low bandwidth samplers/low speed sampling modules)   , the repetition frequency being below a bandwidth of the input signal [0013] {“…the low bandwidth samples may be samples of the hybrid signal at a rate lower than a repetition rate of the modulated signal…”);
a temporal sampling unit (Krause; [0093])operable to sample the input signal using the periodic train of short pulses to generate a delayed temporally sampled signal, the delayed temporally sampled signal comprising a plurality of sampled copies of the input signal, each sampled copy being spaced in function of the repetition frequency of the periodic train of short pulses [0096]-[0101];
(Krause; [0109]; two variable optical delay (VOD) lines).
Krause does not specifically disclose;
a spectral representation of a given delayed sampled copy being delayed in function of the repetition frequency;
a temporal evaluation unit to evaluate the delayed temporally sampled signal over consecutive time slots to obtain, for each consecutive time slot, a respective output signal, the respective output signal being in the time-frequency domain.
Kawahara discloses a periodic signal processing method, a periodic signal conversion method, and a periodic signal analysis method for analyzing an aperiodic component of a periodic signal [0001].
Krawahara discloses;
a spectral representation of a given delayed sampled copy being delayed in function of the repetition frequency [0098][0132]-[0135];
a temporal evaluation unit (Kawahara; [0137]; fundamental component periodicity calculation circuit 51) to evaluate the delayed temporally sampled ([0130][0132]; time windows that divides a fundamental frequency (of the signal) in a temporal direction into fractions). 
It would have been obvious to one of ordinary skill within the art to modify the system of Krause with the teachings of Kawahara, and gain a temporal evaluation unit  for evaluating the sampled and delayed spectral representation of the hybrid (aperiodic) signal utilizing specific and consecutive time windows (time slots). The motivation is to extract portions of the aperiodic signal having periodicity for the purpose of signal processed reconstruction/restoration. 

With regards to claim 12, Krause, in view of Kawahara, discloses the system of claim 11, wherein an intensity of the delayed temporally sampled signal is proportional to a time-frequency energy distribution of the input signal. (Krause; [0096])(Kawahara; [0152])

With regards to claim 19, Krause, in view of Kawahara, discloses the system of claim 12, wherein the frequency dependent time delay unit is one of: a dispersion compensating fiber (DCF), and a chirped fiber Bragg grating. (Krause; [0078][0087]) (Krause; [0109]; two variable optical delay (VOD) lines)(Kawahara; [0098])

With regards to claim 20, Krause, in view of Kawahara, discloses the system of claim 12, wherein the temporal evaluation unit comprises a temporal oscilloscope. (Krause; [0006]; equivalent time sampling oscilloscope)

With regards to claim 21, Krause, in view of Kawahara, discloses the system of claim 12, wherein
the input signal is in the microwave range (Krause; [0130] discloses fast repetition rate electromagnetic signals in the range of 10 GHz to about 40 GHz which is in the microwave range.); and wherein
the temporal sampling unit comprises an electro-optic modulator (Krause; [0130]; modulators for optical signals or electromagnetic signals.)

With regards to claim 22, Krause, in view of Kawahara, discloses the system of claim 12, wherein the input signal is in the optical range (Krause; [0130]); 
wherein the temporal sampling unit comprises a non-linear optical system (Krause; [0067]); and wherein
(Krause; [0006]; equivalent time sampling oscilloscope) comprises a temporal oscilloscope (Krause; [0006]; equivalent time sampling oscilloscope) and a photodetector (Krause; [0077]; photodiode).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krause, Kawahara, and further in view of Messerly et al. (US 2014/0300951) hereinafter known as Messerly.
With regards to claim 23, Krause, in view of Kawahara, does not disclose the system of claim 12, wherein the system is a frequency-shifted feedback (FSF) laser system. 
Messerly discloses a laser oscillator that utilizes a feedback servo-controller whose optical inputs are comprised of sampled beams, derived from the outputs of each system module.  The servo-system provides feedback signals to optimize the performance of the harmonic mixer, as well as the micro-pulse-compressor networks in each stage of the system, resulting in an optimized micro-pulse output beam [0065].
In view of Messerly, it would have been obvious to one of ordinary skill within the art to modify the system of modified Krause with a servo-system that .

Allowable Subject Matter
Claims 3-8 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 3 and  13, the prior art of record fails to disclose or reasonably suggest, the method and  of claim 1 and 11, wherein each pulse of the periodic train of short pulses has a pulse temporal width, the pulse temporal width being below the repetition period.
Claims 3-8 and 13-18 would be allowable if the 112(b) rejection is overcome and if the objection of being dependent on independent claims are overcome as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Perrault (US 4,106,103)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884